Citation Nr: 1044516	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to retroactive induction, effective January 17, 2000, 
into a vocational rehabilitation service program under Chapter 
31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to December 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter determination dated in February 2008, by 
which the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Employment Division (VR&E) in Waco, Texas 
denied retroactive induction into VA's vocational rehabilitation 
and employment services program.  The appeal is addressed through 
the VA Regional Office (RO) in Waco, Texas.  A notice of 
disagreement was received in March 2008, a statement of the case 
was issued in November 2008 and a substantive appeal was 
submitted in January 2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking retroactive induction, effective January 
17, 2000, into a vocational rehabilitation service program under 
Chapter 31, Title 38, United States Code.  By way of background, 
the Veteran began his current training using Chapter 30 benefits 
in January 2000.  He applied for vocational rehabilitation 
benefits in November 2005.  The VR&E granted an effective date of 
August 15, 2005 for Chapter 31 benefits.  The VR&E has denied an 
earlier effective date indicating that the Veteran was not 
eligible for retroactive induction because retroactive induction 
is only allowed up to one year prior to the date of application 
per applicable regulations.  However, the statement of case 
provided that the Veteran's request for retroactive induction was 
submitted to the VR&E office for approval and the decision 
regarding approval was tabled until the case was reviewed by VA 
Central Office.  Nevertheless, any decision made by Central 
Office has not been associated with the claims file.  Further, 
certain regulations pertaining to vocational rehabilitation 
benefits were revised effective February 19, 2010.  See 75 Fed. 
Reg. 3,163-3,170 (January 20, 2010) (to be codified at 38 C.F.R. 
§§ 21.40, 21.41, 21.42, 21.44, 21.45, 21.46, 21.50, 21.214, 
21.282, 21.254, 21.257, 21.258, 21.8020).  Accordingly, given 
that it is unclear what decision, if any, Central Office has made 
with respect to the instant case and as the applicable regulation 
in this case, 38 C.F.R.  § 21.282, was revised, this case must be 
returned to the VR&E/RO/AMC for further development.  

Accordingly, the case is REMANDED for the following actions:

1. Any Central Office decision pertaining 
to the Veteran's claim as referenced in the 
statement of case should be associated with 
the claims file.  

2.  Thereafter, the VR&E/RO/AMC should 
review the recent changes in regulations 
for any impact they may have on the 
Veteran's claim and readjudicate the issue 
on appeal.  If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


